The opinion of the Court was delivered by
Sergeant, J.
The arbitration bond submits a certain action of replevin depending in the court of common pleas of Dauphin county, and also all and all manner of action and actions, cause and causes of action, and suits in law or equity, bills, bonds, specialties, sum and sums of money, quarrels, conditions, debates, differences, dues, controversies, trespasses, damages and demands whatsoever, at any time had, &c. These words are large enough to embrace judgments and executions. The word demand is the largest word in the law except claim; and a release of demands discharges all sorts of actions, rights, titles, conditions, before or after breach, rents of all kinds, covenants, annuities, contracts, recognizances, statutes, commons, &c. 5 Bac. Abr. 707; Co. Lit. 291. By a release of all demands, all manner of executions are gone. Lit., sect, 508; 2 Roll’s Abr. 407. So by a release of all suits. Co. Lit. 291; 5 Bac. Abr. 710. If the submission be “of all causes of action, suits, debts, reckonings, accounts, sums of money, claims and demands,” an award “ to release all bonds, specialties, judgments, executions, and extents,” is within the submission. 2 Saund. 190; Kyd on Aw. 145.
If, then, by the submission, the arbitrators had power to determine on judgments and executions, it is plain they did so; because in their award they recite judgments, executions, and award of and upon the premises that the defendant should pay a sum of money to the plaintiff, and the parties execute mutual releases of all matters, actions, suits, cause and causes of action, bonds, bills, covenants, controversies and demands whatsoever. It would therefore seem, that the judgment in the suit of May term 1815, No. 77, brought by the plaintiff against the defendant, was comprehended within the submission and award, and consequently the plaintiff was not authorized to collect the balance of that judgment by execution in 1825, and also to recover it a second time in this suit. If she has already recovered the balance by execution, it was evidence *137under the plea of payment, that so much money was received by the plaintiff, for which she should give credit in this suit on the award, or under the special plea, to show that the plaintiff had disabled herself from complying with the award ordering her to execute a general release of all demands, &c., and therefore is not entitled to recover the money awarded. The court, therefore, erred in rejecting the evidence contained in the defendant’s first bill of exceptions.
The defendant’s second offer was rightly rejected, because it was an endeavour to set off unliquidated damages arising from an alleged tort.
On the other points, the admission of the bond and award, we are of opinion they were rightly admitted.
Judgment reversed, and a venire facias de novo awarded.